SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

814
CAF 13-01037
PRESENT: SCUDDER, P.J., SMITH, PERADOTTO, SCONIERS, AND WHALEN, JJ.


IN THE MATTER OF MELISSA A. FERRUSI,
PETITIONER-RESPONDENT,

                      V                              MEMORANDUM AND ORDER

SHARIFF K. JAMES, RESPONDENT-APPELLANT.
(APPEAL NO. 2.)


EMILY A. VELLA, SPRINGVILLE, FOR RESPONDENT-APPELLANT.

SOUTHERN TIER LEGAL SERVICES, A DIVISION OF LEGAL ASSISTANCE OF
WESTERN NEW YORK, INC., OLEAN (JESSICA L. ANDERSON OF COUNSEL), FOR
PETITIONER-RESPONDENT.

WENDY A. TUTTLE, ATTORNEY FOR THE CHILD, ALLEGANY.


     Appeal from an order of the Family Court, Cattaraugus County
(Michael L. Nenno, J.), entered May 24, 2013 in a proceeding pursuant
to Family Court Act article 8. The order committed respondent to jail
for two consecutive six month terms.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs.

     Same Memorandum as in Matter of Ferrusi v James ([appeal No. 1]
___ AD3d ___ [July 3, 2014]).




Entered:    July 3, 2014                        Frances E. Cafarell
                                                Clerk of the Court